 LOCAL 3, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 561Local 3, International Brotherhood of ElectricalWorkers, AFL-CIOandPicker X-Ray CorporationandLenox Hill Hospital.Cases Nos. 2-CD-182 and 2-CD-182-2.August 11, 1960DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that, "Whenever it is charged that any person has engaged inan unfair labor practice within the meaning of paragraph (4) (D)of section 8(b), the Board is empowered and directed to hear anddetermine the dispute out of which such unfair labor practice shallhavearisen. . . ."On November 30 and December 3, 1959, respectively, Picker X-RayCorporation, herein called Picker, and Lenox Hill Hospital, hereincalled Hospital, filed separate charges with the Regional Director forthe Second Region, alleging that Local 3, International Brotherhoodof Electrical Workers, AFL-CIO, herein called Local 3, had engagedin and was engaging in certain unfair labor practices within themeaningof Section 8(b) (4) (D) of the Act. It was charged, in sub-stance, that Local 3 had engaged in conduct proscribed by the afore-mentioned provisions for the purpose of forcing or requiring Pickerto assign particular work to members of Local 3 rather than to itsown servicemen.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.89 and 102.90 of the Board's Rules and Regulations (Series 8,1959), the Regional Director investigated the charges and providedfor an appropriate hearing upon due notice to all parties.The hear-ing was held before James J. Graham, hearing officer, on March 23,1960.Picker and Local 3 appeared at the hearing and were affordedfull opportunity to be heard and to adduce evidence bearing on theissues.Picker and Local 3 stipulated at the hearing that the record inCases Nos. 2-CC-541 and 541-2, which involves the sameparties asherein and in which a Decision and Order is being issued this day,'was to constitute the record in the instant cases.The rulings of thehearing officer made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in these cases,' the Board 3 makes the fol-lowing findings :' Local 3,International Brotherhood of Electrical Workers,AFL-CIO (Picker X-RayCorporation),128 NLRB 566.2It is hereby orderedthat CasesNos. 2-CD-182 and2-CD-1'82-2 be, andthey herebyare, consolidated for decisional purposes.3 Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, the-Board hasdelegatedits powers in connection with these cases to a three-member panel([ChairmanLeedom andMembers Bean and Jenkins].128 NLRB No. 75. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.The business of the CompaniesPicker X-Ray, with its principal office in White Plains, New York,a manufacturing plant in Cleveland, Ohio, and branch offices invarious States of the United States, is engaged in the manufacture,sale, distribution, and servicing of X-ray and radiation equipmentand related products.During the past year, the Cleveland, Ohio,plant sold products to points outside the State of Ohio, valued in ex-cess of $10,000,000.Lenox Hill Hospital, herein called Hospital, is a nonprofit NewYork corporation, engaged in New York City in the operation of anonprofit general hospital providing the usual hospital services.During the past year Hospital has purchased drugs and foods, valuedat $100,000, which were shipped to it directly from points outside theState of New York.Neptune Storage Company, Inc., herein called Neptune, with itsprincipal office in New Rochelle, New York, is engaged as a commoncarrier by motor vehicle, certificated by the Interstate CommerceCommission to perform services in interstate commerce.During thepast year, Neptune received revenue, in excess of $50,000, for trans-porting goods in interstate commerce outside the State of New York.We find that it will effectuate the policies of the Act to assert juris-diction in these cases.2.The labor organization involvedLocal 3 is a labor organization within the meaning of the Act.3.The disputeThe Hospital contracted with Picker for the purchase of a cobalt60 therapy unit to be used in its new wing under construction. Thiscontract provided that Picker was to deliver, assemble, install, wire,and test the unit, as well as instruct Hospital's personnel in its opera-tion.Picker selected Neptune to deliver the cobalt unit to the con-struction site.On November 5, 1959, a Neptune truck arrived at the Hospital withthe unit.Warren Loud, a Neptune driver, and three helpers pro-ceeded to unload the equipment.They were soon approached byOliver Owens, an electrician employed by Belmont Electric Company,Inc.,4 and shop steward of Local 3.Owens stated to Loud, in thepresence of the three helpers, that this was electrical equipment which4Herein calledBelmont, which had been engaged to perform the electrical wiringfor the new wing; itsemployees were representedby Local 3.Neptune'semployees wererepresentedby Teamsters Local 814.Local 3 hadlost a representation election amongPicker's servicemen in June 1959,and those employees were unrepresented. LOCAL 3,INT'LBROTHERHOODOF ELECTRICALWORKERS 563should be handled by members of Local 3 and that they should stopunloadingthe equipment until delegates of Local 3 and Teamsters'Local 814 arrived to decide who was to handle the work. Loud andhis helpersperformed no more work until the arrival of the delegatesabout an hour later. In the meantime, Herbert Pinepuks, the Hospi-tal's project manager for the new construction, appeared and, in thepresenceof Owens, asked Loud "what was holding up the works."Loud replied that a dispute had arisen between his union and Local 3as to who was to unload the equipment.When Pinepuks stated thathe wanted the Neptune men to unload the equipment, Owens statedthat "nobody should touch the unloading of the machine" until thedelegates arrived "or the whole job will be stopped there.The ele-vators would be shut down and everything."After the union delegates of Local 3 and Local 814 arrived, theNeptune employees were directed to unload the equipment and theelectricians were permitted to help with the last few pieces.The un-loading of the entire unit was completed that afternoon.Meanwhile, on the third floor, Elmer Laube, a Picker serviceman,was preparing a 10- by 14-foot room for the installation of the cobaltunit.Also in the same room was a Belmont electrician at work onoutlets.Laube was approached by Owens, who identified himself ashop steward for Local 3, and inquired of Laube whether he had aLocal 3 card.When Laube replied in the negative, Owens stated thatthe installation of the unit was the electrician's job and that Laubeshould stop working. Laube summoned his foreman, Thomas Thomp-son, who entered the room with Robert Hoffman, Picker's sales engi-neer.Laube then asked Owens if he could finish his work and Owensreplied in the negative, stating that he had orders from "downtown"that "Picker X-Ray doesn't work on this job." Thompson told Laubeto cease working.On or about December 1, Herbert Akers, Picker's executive salesmanager, contacted Owens regarding the installation of the cobaltunit.Akers told Owens that Hospital wanted Picker to install theequipment with Picker's servicemen, and asked Owen if any troublecould be expected.Owens replied that the electrical contractor onthe job generally did all the work on this particular type of job andthat "in the past we walked off the job and I believe the same thingwould happen."Owens also stated that they had had trouble withPicker X-Ray previously.a.Contentions of the partiesPicker and Hospital contend that Local 3 violated Section8(b) (4) (D) of the Act by the above conduct.Local 3 admits that it was in dispute with Picker over the assign-ment of the installationwork at the Hospital, but it appears to de- 564DECISIONSOF NATIONAL LABOR- -RELATIONS BOARDfend itself herein on such grounds as that : it is not responsible forShop Steward Owens' conduct; in any event, Owens did not engagein unlawful inducement or encouragement of employees within themeaning of Section 8(b) (4) (D) ; and Local 3 had an agreement withPicker which entitled it to the work in dispute.b.Applicability of the statuteThe charges, which were duly investigated by the Regional Director,allege a violation of Section 8 (b) (4) (D) of the Act and the RegionalDirector was satisfied, on the basis of his investigation, that a viola--tion of this section was committed. In a proceeding under Section10(k) of the Act, the Board is required to find only that there isreasonable cause to believe that Section 8 (b) (4) (D) has been violatedbefore proceeding with a determination of the dispute out of whichthe unfair labor practice has arisen.5The record contains ample evidence to warrant a finding, as hasbeen concluded in Cases Nos. 2-CC-541 and 541-2, that Local 3 mustshare responsibility for Owen's behavior herein.Thus, it shows thatOwens was a shop steward of Local 3 and contains testimony thatOwens admitted that, as shop steward on the job, he had authority tomake decisions with respect to union matters and that he had ordersfrom "downtown" that "Picker X-Ray doesn't work on this job."And Owens' conduct which interrupted the unloading by Neptune'semployees on November 5 was not disavowed by the Local 3 delegatewho was summoned to the scene, indeed, it appears to have been rati-fied by him.We also find clear evidence of inducement or encouragement ofemployees to engage in a concerted refusal to work within the mean-ing of Section 8(b) (4) (D) in Owens' conduct vis-a-vis the Neptuneemployees and Picker Serviceman Laube, in the presence of the Bel-mont electrician, on November 5.Inasmuch as reasonable cause also exists to believe that an objectof Owens' conduct was to compel Picker to reassign the installationwork from its own employees to Local 3 members, we find that thedispute herein is properly before the Board for determination underSection 10(k) of the Act.c.Merits of the disputeAn employer is free to make work assignments without being sub-jected to strike pressure by a labor organization seeking the work foritsmembers unless the employer is failing to conform to an order or5 Building Service Employees International Union, Local 32-J, AFL-CIO (HewittRobins, Inc.)127 NLRB 30;Millwrnghts Local 1102, Unsted Brotherhood of America,AFL-CIO,et al.(General Riggers and Erectors, Inc.),127 NLRB 26. LOCAL 3, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 565certification of the Board determining the bargaining representativefor employees performing such work or unless the employer is boundby an agreement to assign the work in dispute to the claiming union.,,Local 3 is not the beneficiary of any Board order or certificate enti-tling it to claim the disputed work. It claims, however, that it has anagreement or understanding with Picker covering the disputed workwhich warrants a determination in its favor. It bases this contentionon testimony by Local 3 witnesses that, in 1953, a joint electrical boardcomprised of public, labor, and management officials purchased anX-ray machine from Picker to be used at the joint board's medicalclinic; that Akers made an oral agreement with Local 3 wherebymembers of Local 3, who were employed by an electrical contractor,were to install the equipment and Picker's employees were to assistthem; and that Local 3 members were customarily awarded electricalwork in the New York City area.However, Akers testified thatPicker never entered into the alleged agreement with Local 3 and thatPicker's general practice in the area is to have its own employees do thenecessary electrical work on its equipment.Even accepting Local 3's testimony here, we find no basis in thisrecord for holding that Local 3 has any contractural claim to the dis-puted work. In the circumstances, we conclude that Local 3 was notand is not lawfully entitled, by means proscribed by Section 8(b) (4)(D), to force or require Picker to reassign work being performed byits own employees to members of Local 3.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and upon the entire recordin these cases, the Board makes the following determination of dis-pute pursuant to Section 10(k) of the Act:1.Local 3, International Brotherhood of Electrical Workers, AFL-CIO, is not and has not been lawfully entitled to force or requirePicker X-Ray Corporation to assign work to its members rather thanto Picker's own employees who are not members of that labor organiza-tion.2.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 3, International Brotherhood of ElectricalWorkers, AFL-CIO, shall notify the Regional Director for the SecondRegion, in writing, whether or not it will refrain from forcing orrequiring Picker X-Ray Corporation, by means proscribed by Sec-tion 8 (b) (4) (D) of the Act, to assign the work in dispute to membersof the aforesaid union rather than to Picker's own employees whoare not members of Local 3.6 Ibid.577684-61-vol. 128-37